                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                           CRIMINAL ACTION
                                                    NO. 91-00518
JORGE FIGUEROA


                                    ORDER

      AND NOW, this 4th day of November 2020, upon consideration of Jorge

Fig e oa Motion for Release (ECF No. 84) and the Go e nmen   Re pon e (ECF No.

86), it is ORDERED that the Motion is DENIED.




                                           BY THE COURT:



                                            /s/ Gerald J. Pappert
                                           _______________________
                                           GERALD J. PAPPERT, J.




                                       1
